Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 1 of 38




                                           2:19-cv-5609
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 2 of 38




 1                                           MERCHANTABILITY (Cal. Com.
                                             Code§§ 2314 & 10212);
 2
                                         (9) VIOLATIONS OF SONG-
 3                                           BEVERLY CONSUMER
 4                                           WARRANTYACTFORBREACH
                                             OF EXPRESS WARRANTIES (Cal.
 5
                                             Civ. Code§§ 1791.2 & 1793.2(d));
 6                                       (10) VIOLATIONS OF SONG-
 7                                            BEVERLY CONSUMER
                                              WARRANTY ACT FOR BREACH
 8                                            OF IMPLIED WARRANTY OF
 9                                            MERCHANTABILITY (Cal. Civ.
                                              Code §§ 1791.1 & 1792); and
10
                                         (11) BREACH OF EXPRESS
11                                            CALIFORNIA EMISSION
12                                            WARRANTIES (Cal. Civ. Code
                                              §§ 1793.2, et seq.)
13
                                         JURY TRIAL DEMANDED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {2970634.1}
                                        COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 3 of 38




 1            Plaintiff Ilene S. Resnick Weiss ("Plaintiff') brings this action against Audi
 2   of America, LLC and Volkswagen Group of America, Inc. (together, "Defendants").
 3 Plaintiff alleges the following based upon information and belief, the investigation
 4   of counsel, and personal knowledge as to the factual allegations pertaining to
 5 herself.

 6                                      INTRODUCTION
 7            1.    This action arises out of the long-running scheme by Defendants to
 8 design, manufacture, market, and sell purportedly "Clean Diesel" vehicles, that

 9 violate California and United States emissions laws. Defendants' "Clean Diesel"

10 vehicles, including a 2014 Audi A6 3.0 liter 6-cylinder turbocharged diesel injection

11   ("TDI") passenger automobile (the "Vehicle") purchased by Plaintiff, were
12   intentionally designed and manufactured to deceive regulators into approving for
13   sale vehicles which did not comply with claimed or required emissions standards.
14            2.    Defendants' fraudulent scheme involved equipping approximately
15   590,000 of their "Clean Diesel" vehicles (the "Affected Vehicles"), including
16 Plaintiffs Vehicle with a secretly embedded software defeat device that allowed the

17 vehicles to evade United States Environmental Protection Agency ("EPA") emission

18 test procedures. Specifically, during federal test procedure ("FTP") emission

19 testing, the Affected Vehicles' electronic control module ("ECM") ran software

20   logic and/or calibrations that produce compliant emission results under an ECM
21   calibration referred to as the "temperature conditioning mode." At other times
22   during normal vehicle operation, the Affected Vehicles' ECM software ran a
23   separate "normal mode" that reduces the effectiveness of the emission control
24   system. In other words, the Affected Vehicles' ECM software tracks certain
25   parameters of the FTP and causes emission control systems to underperform (or fail
26   to perform) when the software determines that the vehicle is not undergoing the
27 FTP. Defendants have since conceded that the defeat device installed on the

28   Affected Vehicles were designed and installed to cheat emissions tests. Only by

     {2970634.1}
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 4 of 38




 1 installing defeat devices were Defendants able to obtain Certificates of Conformity

 2 ("COCs") from the EPA and Executive Orders ("EOs") from the California Air

 3 Resources Board ("CARB") for Audi-branded 3.0-liter diesel engine vehicles.
 4             3.   The use of the defeat device causes emissions from the Affected
 5   Vehicles to grossly exceed EPA's standards, resulting in harmful air pollution,
 6   including nitrogen oxide ("NOx"). Despite high levels of environmental harm
 7 caused by the Affected Vehicles, Defendants aggressively marketed them as "green"

 8 vehicles and cynically targeted environmentally concerned consumers, like Plaintiff.

 9 Plaintiff was fraudulently induced into purchasing the Vehicle-at an inflated

10 price-which spews high levels of toxic emissions, causing irreparable environment

11   harm and endangering the health of Plaintiff and her family. The EPA would not
12 certify motor vehicles equipped with a defeat device as defined by U.S. law.

13   Manufacturers could not sell motor vehicles in the United States without a COCs
14 from the EPA. Accordingly, Plaintiff would not-or could not-have purchased her

15 Vehicle but for Defendants' fraudulent scheme because Defendants obtained COCs
16 and EOs only by cheating. As a result, Plaintiff has suffered injury in fact.
17                                      JURISDICTION
18             4.   This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)
19 because complete diversity exists between Plaintiff and Defendants and the amount

20   in controversy exceeds $75,000. This Court also has supplemental jurisdiction over
21   the state law claims pursuant to 28 U.S.C. § 1367(a).
22                                           VENUE
23             5.   Venue is proper in this District under 28 U.S.C. § 1391 because a
24 substantial part of the events or omissions giving rise to Plaintiff's claims occurred

25   in this District. Plaintiff is domiciled in this District and purchased her Vehicle in
26   this District. Defendants have marketed, advertised, and sold, the Affected
27 Vehicles, including Plaintiff's Vehicle within this District.
28

     {2970634.1}                                 2
                                             COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 5 of 38




 1                                          PARTIES
 2            6.   Plaintiff is a citizen of California domiciled in Los Angeles, California.
 3 On March 14, 2014, Plaintiff purchased a new 2014 Audi A6 TDI, VIN
 4 WAUHMAFC6EN104482 (e.g., the Vehicle) from Santa Monica Brentwood

 5   Automotive, LLC ("Santa Monica Audi") in Santa Monica, California. Plaintiff
 6   paid $69 ,989 .3 5 for the Vehicle. Plaintiff considers herself an environmentalist, and
 7 she wanted an environmentally-friendly car that was fuel efficient and had low

 8 emissions. Before purchasing the Vehicle, Plaintiff, along with her husband,

 9 extensively researched environmentally responsible vehicles, including reviewing

10   Audi's website (www.audiusa.com), advertisements and speaking with
11   representatives of Santa Monica Audi, and was led to believe by Defendants'
12 representations that Audi's "clean diesel" vehicles were "green" and good for the

13   environment, and differed from a traditional diesel vehicle. The emissions
14 representations made by Defendants, in combination with the advertised fuel

15 efficiency and performance, as well as the Vehicle's reputation for maintaining a

16 high resale value, convinced Plaintiff that the Vehicle was an environmentally

17 responsible choice and, therefore, induced Plaintiff to purchase the Vehicle.

18            7.   Unknown to Plaintiff at the time the Vehicle was purchased, the
19 Vehicle was equipped with a defeat device which caused the Vehicle to get an

20   undue EPA certification and pass emissions tests, but during normal operatioJ?., emit
21   harmful NOx at levels up to 9 times the federal standard. The deliberate use of the
22   illegal defeat device by Defendants has caused Plaintiff out-of-pocket loss, future
23   attempted repairs, future additional fuel costs, loss of warranty value, and
24   diminished value of her vehicle. Defendants knew about and purposefully used the
25   defeat device, but did not disclose the defeat device and its effects to Plaintiff or
26   government regulators, so Plaintiff purchased the Vehicle on the reasonable, but
27 mistaken, belief that the Vehicle complied with United States and California

28 emissions standards, was properly EPA and CARB certified, and would retain all of

     {2970634.1}                                  3
                                             COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 6 of 38




 1   its operating characteristics throughout its useful life.
 2             8.   Defendant, Audi of America, LLC ("Audi America") is a Delaware
 3 limited liability company with its principal place of business located at 2200
 4   Ferdinand Porche Drive, Herndon, Virginia 20171. Audi America is a wholly-
 5   owned U.S. subsidiary of Audi AG, 1 and it engages in the advertising, marketing
 6   and sale of Audi-branded automobiles in the United Sates, including California.
 7            9.    Defendant, Volkswagen Group of America, Inc. ("VW America") is a
 8 New Jersey corporation with its principal place of business located at 2200

 9 Ferdinand Porche Drive, Herndon, Virginia 20171. VW America is a wholly-owned

10   U.S. subsidiary of Volkswagen AG ("VW AG"). 2 VW America's Engineering and
11   Environmental Office prepared and submitted applications for COCs and EOs to the
12   EPA and CARB to obtain authorization to sell the Affected Vehicles, including the
13 Vehicle in the United States. 3 VW America's Test Center California performed

14 testing relating to the Affected Vehicles. See id. Additionally, VW America has

15   two unincorporated business divisions: Volkswagen of America, Inc. and Audi of
16

17
     1 Audi AG is the parent of Audi America and a subsidiary of the Audi Group, which
18
     is a wholly-owned subsidiary of Volkswagen AG. Audi AG designs, develops,
19   manufactures, and sells luxury automobiles. Audi AG engineered, designed,
20   developed, manufactured and installed the defeat device software on Audi vehicles
     equipped with a 3.0-liter TDI diesel engine, including the Vehicle, and exported
21   these vehicles with the knowledge and understanding that they would be sold
22   throughout the United States. Audi AG also developed, reviewed, and approved the
     marketing and advertising campaigns designed to sell the Vehicle. According to the
23   U.S. government, approximately 87,000 3.0-liter TDI® diesel engine vehicles
24   containing the defeat device were sold by in the United States, with 17,000 sold in
     California.
25   2
     VW AG designs, manufactures and sells vehicles throughout the United States and
26 this District. VW AG is also the parent corporation of Audi AG.
27   3See Rule 11 Plea Agreement between the United States of America and
     Volkswagen AG, dated January 11, 2017 ("Plea Agreement"), Ex. 2 (Statement of
28
     Facts),~ 25, https://www.justice.gov/opa/press-release/file/924436/download.

     {2970634.1}                                  4
                                             COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 7 of 38




 1   America, Inc. ("AOA"). AOA purchases Audi-brand vehicles from Audi AG and
 2   then imports, distributes, and sells these vehicles to franchised Audi dealers
 3 throughout the United States, including Santa Monica Audi.

 4             10.   Plaintiff is ignorant of the true names and capacities of the remaining
 5   defendants, and therefore sues these defendants as DOES 1-20, inclusive, by such
 6   fictitious names. Plaintiff will amend this Complaint to allege their true names and
 7 capacities when this information is ascertained. Plaintiff is informed and believes

 8 and thereon alleges, that each of the Defendants designated herein as a DOE is
 9   legally responsible for the events and happenings herein referred to and caused
10   injuries and damages to Plaintiff as hereinafter alleged.
11             11.   Each Defendant, whether actually or fictitiously named herein, was the
12 principal, agent, or employee of each other Defendant and in acting as such

13   principal or within the course and scope of such employment or agency, took some
14 part in the acts and omissions hereinafter set forth by reason of which each
15 Defendant is liable to Plaintiffs for the relief prayed for herein.
16                                 GENERAL ALLEGATIONS
17 A.          Defendants' False and Misleading Advertisements
18             12.   Defendants pitched Audi-branded 3.0-liter diesel engines as
19 environmentally friendly, powerful, and efficient. Defendants deceptively portrayed

20   the Vehicle as clean and safe for the environment.
21             13.   Defendants' communications conveyed the message that superior
22   German engineers possessed technical proficiency to design and manufacture
23   efficient "Clean Diesel" engines. The "Truth in Engineering" tagline used by Audi,
24   and viewed and relied upon by Plaintiff and her husband when deciding to purchase
25   the Vehicle, implied Defendants employed engineers of honesty and integrity.
26             14.   Advertisements and marketing materials portrayed Defendants' "Clean
27   Diesel" vehicles as a sensible choice for car buyers concerned about environmental
28   impacts. Californians, including Plaintiff were exposed to this barrage of

     {2970634.1}                                   5
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 8 of 38




 1 advertising. Defendants deliberately and cynically targeted consumers, like

 2   Plaintiff, who were interested in low emissions vehicles.
 3             15.   In a 2010 press release announcing the decision to advertise during the
 4 Super Bowl, stated: "The spot will highlight the Audi A3 TDI, recently named by

 5 Green Car Journal as the 2010 'Green Car of the Year' and will have a fun, tongue-

 6   in-cheek environmental theme ... This year, Audi will demonstrate its leadership
 7   position within the luxury segment with a brand spot that delivers the message that
 8 being environmentally conscious might not be easy, but the Audi A3 TDI clean
 9 diesel is now a proven environmental solution." Plaintiff, along with over millions

10 of other Americans watching the Super Bowl, viewed the advertisement.

11             16.   Prior to buying the Vehicle, Plaintiff viewed a 2014 Audi A6 TDI
12 brochure which states:
13                   Clean diesel, the kind that powers Audi TDI® clean diesel
14                   technology, is demonstrably cleaner than the fuel used in
15                   previous generations of diesel engines. Innovations have
16                   removed much of the pollutants, resulting in lower C02
17                   emissions than even the output from comparable gasoline
18                   engines-while still delivering greater fuel efficiency. 1
19                   So what's the catch? We have a few that further clean the
20                   diesel exhaust. The names might sound daunting-close-
21                   coupled oxidation catalysts, coated particle filters, active
22                   exhaust gas aftertreatment systems utilizing AdBlue®
23                   reducing agent, but the thing they do is simple. Audi
24                   employs these systems via sensors which detect the soot
25                   level and emissions of the exhaust to work at maximum
26                   efficiency, filtering excess pollutants and particles, which
27                   allows you ...
28            The brochure failed to inform Plaintiff that sensors also detected when the

     {2970634.1}                                    6
                                               COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 9 of 38




 1   "Clean diesel" vehicles were undergoing emissions tests and the technology only
 2   functioned as claimed during such tests.
 3             17.   Audi's 2014 A6 brochure falsely stated that the Audi TDI® clean
 4   diesel engine has achieved ultra-low emissions vehicle status (ULEV II) in
 5   California, and further stated: "With innovative diesel particulate filters and the
 6   nontoxic AdBlue® reducing agent, we eliminate up to 95% of diesel NOx
 7 emissions. " 4 The brochure further stated "Another way diesel creates fewer

 8 emissions is that it gets better mileage, up to 20% more mpg than comparable

 9 gasoline engines, in fact." Id.

10             18.   Contrary to these advertisements, Defendants knew the Affected
11   Vehicles' real world NOx and other emissions exceeded the allowable BP A
12 emissions standards. Simply put, because of the emissions defeat device,

13   Defendants' claims about low emissions, NOx reductions, emissions compliance,
14 eco-consciousness, and comparative resale value were false or deceptive.

15             19.   Plaintiff also relied on government regulators regarding the emissions
16 level of the Vehicle. Plaintiff knew that regulators would not approve for sale in

17 California a vehicle which did not meet required emissions standards. Furthermore,

18 the new vehicle sticker on the Vehicle, as required, featured a category called

19 "Green Rating". On a scale of 1-10, the Vehicle was well above average, at 7. The

20   high rating implies that the Vehicle complied with applicable emissions standards.
21             20.   Plaintiff, along with her husband, made clear to the salesman from
22   Santa Monica Audi their desire for an environmentally responsible vehicle. Based
23   on Defendants' advertisements and marketing materials, Santa Monica Audi's
24   salesman enthusiastically touted the environmental benefits of the Vehicle.
25
26

27
     4See https :///www.audiusa.com/content/dam/audiusa/Documents/2014-Audi-A6-
28
     brochure. pdf.
     {2970634.1 }                                 7
                                              COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 10 of 38




 1   B.        Defendants' Use Of An Illegal Defeat Device In The Affected Vehicles Is
               Publicly Exposed Aiid Both VW AG Arid Audi AG Concede The Fraud
 2

 3             21.   A few months after Plaintiff purchased the Vehicle, the West Virginia
 4   University's Center for Alternative Fuels, Engines & Emissions published results of
 5   a study commissions by the International Council on Clean Transportation, and
 6   conducted in collaboration with CARB, that found that on-road NOx emissions from
 7   two 2.0 liter diesel vehicles, during normal usage, emitted levels ofNOx well above
 8 reported and legal limits. Thereafter, EPA and CARB initiated investigations.

 9             22.   On September 18, 2015, the EPA issued a public Notice of Violation of
10 the Clean Air Act, 42 U.S.C. §§ 7401-7671q ("CAA") to VW AG, Audi AG and

11   VW America stating that EPA had determined that these entities had violated the
12 CAA by manufacturing and installing defeat devices in certain of VW-branded and

13   Audi-branded 2.0-liter diesel engine vehicles. 5 These vehicles emit up to 40 times
14 more pollution than federal emissions standards allow.

15             23.   On November 2, 2015, CARB issued an In Use Compliance Letter
16 informing VW AG, Audi AG, VW America, Porche AG, and Porche Cars North

17 America that test results for 2014, 2015, and 2016 Audi-branded vehicles with 3.0-

18 liter diesel engines included illegal emissions defeat devices. 6

19             24.   On November 2, 2015, EPA issued a second Notice of Violation
20   ("Second NOV") to VW AG, Audi AG, VW America and others, citing violations
21 of the CAA related to the dual calibration strategy involving the "temperature
22   conditioning mode" and the "normal mode," and the resultant excess emissions in
23
24
25
     5
      See Plea Agreement, Ex. 2 ~ 64, https://www.justice.gov/opa/ pressrelease/file/
26
     924436/download; Letter from EPA to VW dated Sept. 18, 2015, https://www.epa.
27   gov/sites/production/files/2015-1 O/documents/vw-nov-caa-09-18-15.pdf.
     6
28       See https://www.arb.ca.gov/newsrel/in_use_compliance_letter_l 10215.pdf.

     {2970634.1}                                 8
                                             COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 11 of 38




 1    certain 3.0-liter diesel vehicles. 7 Installation of this undisclosed defeat device
 2   results in vehicles that meet emissions standards in the laboratory or testing station,
 3 but during normal operation, emit NOx at levels up to 9 times the standard.

 4               25.   In response to the Second NOV, on or about November 2, 2015, VW
 5   entities including at least VW AG issued the following false statement:
 6 "Volkswagen AG wishes to emphasize that no software has been installed in the 3-

 7 liter V6 diesel power units to alter emissions characteristics in a forbidden

 8   manner." 8
 9               26.   On or about November 19, 2015, under pressure from the EPA and
10   CARB, VW entities including at least VW AG and Audi AG admitted that all 3.0-
11   liter diesel Audi models since 2009, such as Plaintiffs Vehicle, contained at least
12   three undisclosed Auxiliary Emission Control Devices ("AECDs"). 9 Upon
13   questioning from EPA, Audi AG representatives conceded that one of these three
14   undisclosed AECDs-the temperature conditioning mode-is regarded as a defeat
15   device under U.S. law. See id. Specifically, Audi AG admitted: "One of them is
16   regarded as a defeat device according to applicable U.S. law. Specifically, this is
17   the software for the temperature conditioning of the exhaust-gas cleaning system." 10
18               27.   In response to Audi AG's admission, on November 25, 2015, CARB
19   issued an In Use Complaint Letter to Audi·AG stating that all 3.0 liter model year
20
21

22   See Plea Agreement, Ex. 2, ~ 67, https://www.justice.gov/opa/press-
     7

   release/file/924436/download; accord Letter from Susan Shinkman, Director, EPA
23 Office of Civil Enforcement to Volkswagen dated Nov. 2, 2015,
24
   http://www.epa.gov/sites/production/files/2015-11/documents/vw-nov-2015-11-02.
     8
       See Plea Agreement, Ex. 2, ~ 68, https://www.justice.gov/opa/press-
25
     release/file/924436/download.
26   9
         See id.,~ 69; https ://www.arb.ca.gov/newsrel/newsrelease.php?id =771.
     10
27      Statement of Audi's discussions with EPA and CARB (Nov. 23, 2015),
28   http://www.volkswagenag.com/content/vwcorp/info_center/en/news/2015 I epa.html.

     _{2970634. I}                                9
                                             COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 12 of 38




 1   2009-2016 Audi diesel vehicles contained an unlawful defeat device. 11 There are
 2 approximately 87,000 of these vehicles in the U.S. and about 17,000 in California.

 3             28.   On January 4, 2016, the U.S. Department of Justice ("DOJ"), on behalf
 4 of the EPA, filed a civil complaint (as amended on October 7, 2016) against, among

 5   others, VW AG, Audi AG and VW America for violations of the CAA alleging that
 6 approximately 90,000 model year 2009 to 2016 motor vehicles containing 3.0-liter

 7 diesel engines had illegal emissions defeat devices that sensed whether the vehicle is

 8 undergoing testing and produces regulation-compliant results, but operates a less

 9 effective emissions control system when the vehicle is driven under normal

10   circumstances, resulting in hanriful air pollution. 12 The DOJ's complaint further
11   alleges that Audi AG violated the CAA by selling, introducing into commerce, or
12 importing into the United States motor vehicles that are designed differently from

13   what Audi AG had stated in applications submitted to the EPA for a COC. See id.
14             29.   On or about May 16, 2016, Audi AG representatives met with CARB
15 and admitted that there were additional elements within two of its undisclosed

16 AECDs, which impacted the dosing strategy in the 3 .0-liter Affected Vehicles. 13

17             30.   On or about July 19, 2016, in a presentation to CARB, Audi AG
18 representatives conceded that elements of two of its undisclosed AECDs met the

19 definition of a defeat device. Id.,   ,-r 71.
20             31.   On March 29, 2016, the U.S. Federal Trade Commission filed a
21   complaint against VW America alleging that it violated Section 13(b) of the Federal
22 Trade Commission Act, 15 U.S.C. § 53(b) because VW America deceived
23
24
     11
       See https://www.arb.ca.gov/newsrel/2015_11_25_3liter_iuc_recall_letter_final_
25
     signed.pdf?_ga=2.44128354.733673989. l 526335984-1295022620.15221931l8.
26   12
          See https://www.justice.gov/opa/file/809826/download.
27   13
       See Plea Agreement, Ex. 2, ,-r 70, https://www.justice.gov/opa/press-
28   release/file/924436/download.

     {2970634.1}                                   10
                                              COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 13 of 38




 1   consumers with the advertising campaign it used to promote supposedly "Clean
 2 Diesel" VW s and Audis, which VW AG and Audi AG fitted with illegal emission
                                                                                14
 3 defeat devices designed to mask high emissions during government tests.

 4            32.   On June 27, 2016, the People of the State of California acting by and
 5   through the Attorney General and CARB filed suit against VW AG, VW America,
 6 Audi AG and others for violations of California law arising from the illegal defeat

 7 devise software installed in the Affected Vehicles. On May 27, 2017, these

 8 defendants entered into a $225 million settlement with the DOJ, EPA and CARB to
 9 fully resolve the legal issues relating to the use by VW AG, VW America and Audi
                                                                                       15
10 AG in 3.0 liter diesel passenger cars of the emissions control "defeat device".

11            33.   On January 11, 2017, the DOJ announced that VW AG had agreed to
12 plead guilty to three criminal felony counts 16 and pay a $2.8 billion criminal penalty

13 as a result of the company's long-running scheme to sell 3.0-liter diesel vehicles in

14 the U.S. by using a defeat device to cheat on emissions tests mandated by the EPA

15 and CARB, and lying and obstructing justice to further the scheme. In the Plea

16 Agreement, VW AG stipulated to a Statement of Pacts that sets forth the factual

17 basis for its criminal wrongdoing and "agree[ d] that it will neither contest the

18 admissibility of, nor contradict, the Statement of Facts ... in any proceeding." 17

19            34.   In the Plea Agreement, VW AG admitted the following: "In order to
20
21
     14   See https://www.fie.govIsystem/files/documents/cases/ 1603 29volkswagen_empt.
22
     15See https ://ww2 .arb.ca.gov/news/federal-court-approves-225-million-settlement-
23   vw-30-liter-diesel-cheating.. case.
24   16
      Specifically, as explained by the DOJ, VW AG pleaded guilty to the following
   crimes: (1) conspiracy to defraud the United States, commit wire fraud, and violate
25
   the CAA; (2) obstruction of justice; and (3) importing goods into the stream of U.S.
26 commerce by false statements. See https://www.justice.gov/opa/pr/volkswagen-ag-
27 agrees-plead-guilty-and-pay-43-billion-criminal-and-civil-penalties-six.
     17See Plea Agreement, Section IE, p. 7, https://www.justice.gov/opa/press-
28
     release/file/924436/download.
     {2970634.1}                                 11
                                             COMPLAINT
          Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 14 of 38




 1   pass U.S. emissions tests, Audi engineers designed and installed software designed
 2 to detect, evade and defeat U.S. emissions standards, which constituted a defeat

 3 device under U.S. law." See id, Ex. 2, ~ 39. Specifically, "Audi AG engineers

 4   calibrated a defeat device for the 3.0 [Affected] Vehicles ... that varied injection
 5   levels of a solution consisting of urea and water ('AdBlue') into the exhaust gas
 6 system based on whether the vehicle was being tested or not, with less NOx

 7 reduction occurring during regular driving conditions." Id.,~ 40.

 8             35.    Certain supervisors employed by Defendants and others caused defeat
 9 device software to be installed on all 3.0-liter diesel engine vehicles sold in the

10 United States from 2009 through 2015, including the Vehicle. See id.,~ 72.
11   C.        Plaintiff's Health Fears And Her Response To Defendants' Fraud
12             36.    From the initial news reports in the summer of 2014, through putting
13 the Vehicle in storage in May of 2016, Plaintiffs concern over using the Vehicle,

14 increased based on, among other things, the following: (a) the 2014 TDI recall; (b)

15 the first notice of violation issued by EPA to VW; (c) the second notice of violation

16 issued by EPA to Defendants; (d) the In Use Complaint Letter issued by CARB to

17 Defendants; (e) extensive news coverage of Defendants' fraudulent use the defeat

18 device; (f) legal maneuverings by the DOJ and various state agencies, including

19 CARB against Defendants and others; and (g) Audi AG's admissions of fraud.

20             3 7.   NOx pollution contributes to atmospheric levels of nitrogen dioxide,
21   harmful ground-level ozone and fine particulate matter. Exposure to these
22   pollutants has been linked with a range of serious health effects, including increased
23   asthma attacks and other respiratory illnesses that can be serious enough to send
24   people to the hospital. Exposure to ozone and particulate matter is also associated
25   with premature death due to respiratory-related or cardiovascular-related effects.
26 Children and people with pre-existing respiratory disease such as asthma are

27   particularly at risk of health effects from exposure to these pollutants.
28            38.     Research into the health effects ofNOx triggered immediate concern

     {2970634.1}                                   12
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 15 of 38




 1 regarding health consequences to Plaintiff and her family. Plaintiffs husband
 2   suffers from asthma and Plaintiff was concerned that exposure to the excessive
 3 levels ofNOx spewing from the Vehicle would exacerbate his asthma. Potential

 4   negative health effects of the high levels of pollutants coming from the Vehicle on
 5   Plaintiffs two minor children were also of great concern to Plaintiff. Plaintiff
 6 parked the Vehicle in a garage attached to the house. Plaintiff was fearful about the
 7   amount ofNOx that was released each time she parked the car and whether it seeped
 8 into the house. Given the negative health effects ofNOx, Plaintiff was concerned
 9 that the Vehicle was harming Plaintiff and her family's health. Concerned about her

10 health and that of her family, Plaintiff started parking the Vehicle on the street. As
11   the defeat devise diesel scandal widened, Plaintiff grew more apprehensive about
12   driving the Vehicle. Family outings with four or five people more frequently were
13 undertaken in Plaintiffs husband's smaller car, a compact Nissan Leaf.

14             39.   Prior to the purchase of the Vehicle, Plaintiffs three previous
15 automobiles were Toyota Prius Hybrids. The Prius communicated that Plaintiff was

16 concerned about the environment and pragmatic. Plaintiffs husband drove a 2011
17 Nissan Leaf. The Leaf communicated the family's willingness to adopt new

18 technology along with a commitment to the environment. In purchasing the

19 Vehicle, Plaintiffs purchase was intended to demonstrate that, through technical
20   innovation, luxury and environmental responsibility were possible.
21             40.   For Plaintiff, pride of ownership in alleged "clean" vehicle gave way to
22   anger and disgust. Defendants had played her as a sucker. Every mile driven in the
23   Vehicle caused harmed to the environment, violated Plaintiffs values and harmed
24   Plaintiffs health. Every time the Vehicle was driven into the garage there was the
25   knowledge that Plaintiffs family was being exposed to excessive levels ofNOx.
26            41.    Meanwhile it seemed to Plaintiff it would be years (if ever) before the
27   Vehicle could be brought into compliance with warranted and required emissions
28   standards. Unwilling to continue to harm the environment and advertise the failure

     {2970634.1}                                  13
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 16 of 38




 1   of environmental regulations as well as risk the health of her and her family, in May
 2 2016 Plaintiff decided to permanently garage the Vehicle. Specifically, the Vehicle

 3 was stored in a West Los Angeles, California garage which charges a monthly rate

 4 of $130. Plaintiff then purchased a replacement Lexus Hybrid.

 5                   TOLLING OF THE STATUTE OF LIMITATIONS
 6            Pending Class Actions
 7            42.   In the fall of 2015 when the public learned of Defendants' deliberate
 8 use of a defeat device, litigation in the form of individual and class actions quickly

 9 ensued, and many of those actions were consolidated and assigned to the Honorable

10   Charles Breyer, United States District Judge, Northern District of California, in In re
11   Volkswagen "Clean Diesel" Marketing, Sales Practices, and Products Liability
12 Litig., Case No. 3:15-md-02672-CRB. On May 17, 2017, Judge Breyer issued an

13 Order Granting Final Approval Of The Consumer And Reseller Dealership 3.0-Liter

14 Class Action Settlement ("Class Settlement"). Plaintiff timely opted out of the

15 Class Settlement. See Case No. 3:15-md-02672, Docket 3229-1, ~ 425.

16            43.   The statute of limitations on Plaintiffs claims against Defendants were
17 tolled during the period Plaintiff was an unnamed member of the proposed class.
18            Discovery Rule
19            44.   Plaintiff did not discover, and could not have discovered through the
20   exercise of reasonable diligence, that Defendants had conspired to install software
21   that would evade emissions regulations, and that Defendants were concealing and
22 misrepresenting the true emissions levels of its vehicles.

23            45.   Defendants' fraud was elaborate and well concealed. Indeed, the EPA
24   and CARB uncovered the software manipulation only through a sophisticated and
25   costly investigation involving highly technical equipment.
26            46.   Plaintiff had no realistic ability to discover the presence of the defeat
27   device, or to otherwise learn of the fraud, until it was discovered by the EPA and
28   CARB and revealed to the public through the NOV issued on November 2, 2015.

     {2970634.1}                                   14
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 17 of 38




 1             4 7.   All applicable statute of limitations have been tolled by operation of the
 2   discovery rule with respect to claims as to Plaintiffs Vehicle.
 3             Fraudulent Concealment
 4             48.    All applicable statute of limitations have also been tolled by
 5   Defendants knowing and active fraudulent concealment and denial of the facts
 6   alleged herein.
 7             49.    Defendants have known of the defeat devices installed in the Affected
 8   Vehicles since at least 2009 when Defendants began installing them. Since then
 9 Defendants have intentionally concealed from and failed to notify Plaintiff and the

10   public of the defeat devices and the true emissions and performance of the Affected
11   Vehicles.
12             50.    Despite knowing about the defeat device and unlawful emissions,
13   Defendants did not acknowledge the problem, and in fact actively concealed it, until
14   after the EPA issued its NOV in November 2, 2015.
15            Estoppel
16             51.    Defendants were under a continuous duty to disclose to Plaintiff the
17   true character, quality, and nature of emissions form the Vehicle, and of that
18   vehicle's emissions systems, and of the compliance of those systems with applicable
19   federal and state law.
20             52.    Defendants knowingly, affirmatively, and actively concealed the true
21   nature, quality, and character of the emissions systems, and the emissions, of the
22   Vehicle.
23             53.    Defendants were under a continuous duty to disclose to Plaintiff that
24   they had engaged in the scheme complained of herein to evade federal and state
25   emissions and clean air standards, and that they systematically devalued compliance
26   with, and deliberately flouted, federal and state laws regulating vehicle emissions
27 and clean air.
28             54.    Based on the foregoing, Defendants are estopped from relying on any

     {2970634.1)                                    15
                                               COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 18 of 38




 1   statute of limitations in defense of this action.
 2                                    FIRST CAUSE OF ACTION
 3                                                Fraud
                                        (Against All Defendants)
 4              5 5.   Plaintiff incorporates by reference each preceding paragraph as though
 5   fully set forth herein.
 6              56.    As alleged herein, Defendants intentionally concealed and suppressed
 7 material facts concerning the illegality and quality of the Vehicle in order to defraud

 8 and mislead both regulators and Plaintiff about the true nature of the Vehicle.

 9 Defendants accomplished their scheme (and the concealment thereof) by installing

10 and/or failing to disclose the defeat device in the Vehicle that caused it to detect

11 when it was undergoing official compliance testing and activate certain pollution

12   control devises to reduce tailpipe emissions. During normal driving situations,
13 however, the control devices are turned off, resulting in greatly higher emissions of

14 noxious NOx and other air pollutants and contaminants than claimed by Defendants

15 and allowed by law.

16              57.    Defendants also took steps to ensure that their employees and co-
17 conspirators did not reveal the details of their scheme to regulators or consumers,

18 including Plaintiff. Defendants did so to falsely assure purchasers of their vehicles

19 that Defendants are reputable manufacturers, sellers and advertisers that comply

20   with applicable law, including federal and state clean air laws and emission
21   regulations, and that Audi-branded vehicles likewise comply with applicable laws
22   and regulations.
23              58.    Defendants false representations and omissions were material to
24   consumers, as they concerned both the legality and core marketing features of the
25   Vehicle. As Defendants well knew, Plaintiff highly valued that the vehicle she was
26   purchasing was a "clean" diesel car, and she paid a premium accordingly.
27              59.    Plaintiff reasonably relied on Defendants' deception, and Defendants
28   intended that she would so rely. Plaintiff had no way of discerning that Defendants

     {2970634. l}                                  16
                                               COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 19 of 38




 1 were, in fact, deceiving her because the defeat device was extremely sophisticated

 2 technology and could not be discerned by regulators, much less consumers. Plaintiff

 3 did not, and could not, unravel Defendants' scheme on her own. In fact, it took
 4 years before the engineering community-specifically a research team at West

 5   Virginia University's Center for Alternative Fuels, Engines & Emissions-detected
 6   the discrepancy of the emissions spewed from certain of the Affected Vehicles using
 7 sophisticated, expensive equipment and applying decades of combined experience.

 8 And even then, Defendants continued to conceal their fraud until the EPA and

 9 CARB applied their collective expertise ·and leverage.
10              60.    Defendants' devious scheme to design and install defeat device
11   software in the Vehicle for the specific purpose of circumventing U.S. and
12   California law, and then conceal their fraudulent scheme through many model years,
13 reveals a corporate culture that emphasized sales and profits over integrity. Further,

14   it demonstrates a callous disregard for not only the rule of law but also public health
15   and Defendants' customers, including Plaintiff.
16              61 .   Defendants had a duty to disclose the defeat device to regulators and
17 Plaintiff.

18              62.    Defendants hatched the deceptive scheme and knew that its customers,
19   including Plaintiff did not know about (and could not reasonably discover) its
20   scheme. Defendants not only concealed the illegal defeat devices, which posed a
21   safety risk, but made affirmative misrepresentations about the quality of the Vehicle
22   as a "Clean Diesel" vehicle. Having made claims that the Vehicle was "clean,"
23   Defendants had a duty to come clean about their dirty and illegal defeat devices -
24 but failed to do so.

25             63.     Defendants actively concealed the defeat device and actual emission
26   levels of the Vehicle to pad their profits and avoid the perception that the Vehicle
27   did not comply with federal and state laws governing clean air and emissions.
28 Defendants engaged in this fraudulent concealment at the expense of Plaintiff.

     {2970634. J}                                   17
                                                COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 20 of 38




 1             64.   Plaintiff was not aware of the concealed and misrepresented material
 2 facts referenced above, and she would not have acted as she did had regulators or

 3 the driving public known the truth because Defendants would not have been able to
 4   obtain COCs from the EPA or EOs from CARB for the sale of the Affected
 5 Vehicles and as a consequence Plaintiff would never have purchased the Vehicle.
 6             65.   As a direct and proximate result of Defendants' fraudulent scheme,
 7 Plaintiff sustained damages. Plaintiff owns a Vehicle that is non-complaint and

 8 severely diminished in value as compared to the vehicles that were advertised and

 9 marketed. Moreover, the Vehicle either cannot be repaired to comply with

10 applicable emissions standards, or if it can be made compliant, its performance, fuel

11   efficiency, and longevity will be comprised.
12             66.   Defendants are liable to Plaintiff for damages in an amount to be
13   proven at trial. Moreover, because Defendants acted wantonly, maliciously,
14 oppressively, recklessly, deliberately, and with intent to defraud Plaintiff for the

15 purpose of enriching themselves at Plaintiffs detriment, Defendants' conduct

16 warrants substantial punitive and exemplary damages in an amount to be determined

17 at trial.
18                                SECOND CAUSE OF ACTION
                                         Breach of Contract
19
                                      (Against All Defendants)
20             67.   Plaintiff incorporates by reference each preceding paragraph as though
21   fully set forth herein.
22            68.    The purchase of the Vehicle from an authorized dealer of Defendants
23   constituted a contract between Defendants and Plaintiff. The Defendants materially
24 breached this contract by selling Plaintiffs defective, non-compliant Vehicle and

25   misrepresenting or failing to disclose the existence of the "clean" diesel engine
26   system's defeat device, rendering the Vehicle substantially less valuable than the
27 vehicles that the Defendants advertised and promised to deliver to Plaintiff.

28             69.   The Defendants' misrepresentations and omissions alleged herein,

     {2970634.1}                                  18
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 21 of 38




 1 including the Defendants' misrepresentations of the "clean" diesel system and

 2 failure to disclose the existence of the defeat device, caused Plaintiff to enter into
 3 the agreement to purchase the Vehicle. Absent those misrepresentations and
 4 omissions, Plaintiff would not have purchased her Vehicle, would not have

 5   purchased her Vehicle at the price she paid, and/or would have purchased a less
 6 expensive alternative vehicle that did not contain the "Clean Diesel" engine system

 7 and which were not marketed as including such a system. Accordingly, Plaintiff

 8 overpaid for the Vehicle and did not receive the benefit of her bargain.
 9             70.   Defendants also breached the implied covenant of good faith and fair
10 dealing under the law of California. By delivering a vehicle that contained defeat

11   device software and, thus, exceeded, during normal use, federal and state emission
12 limits, and the Defendants' advertised and promised emission levels, by up to nine

13   times, the Defendants blatantly violated Plaintiffs fair and reasonable expectations
14 under her contract. Additionally, Defendants' misrepresentations and omissions

15 violated their implied duty to deal honestly, and within reasonable commercial

16 standards of fair dealing, with Plaintiff.

17             71.   As a direct and proximate result of Defendants' breach, Plaintiff has
18 been damaged in an amount to be proven at trial, which shall include, but is not

19 limited to, all compensatory damages, incidental and consequential damages, and

20   other damages allowed by law.
21                                  THIRD CAUSE OF ACTION
22                                       Unjust Enrichment
                                      (Against All Defendants)
23             72.   Plaintiff incorporates by reference each preceding paragraph as though
24   fully set forth herein.
25             73.   Defendants benefited from selling at an unjust profit the defective
26 Vehicle whose value was artificially inflated by Defendants' concealment of the

27 "defeat device," and Plaintiff has overpaid for the Vehicle.

28             74.   Defendants have received and retained unjust benefits from the

     {2970634.1}                                  19
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 22 of 38




 1   Plaintiff, and inequity has resulted.
 2            75.    It is inequitable and unconscionable for Defendants to retain these
 3 benefits.
 4            76.    Because Defendants concealed their fraud and deception, Plaintiff was
 5   not aware of the true facts concerning the Vehicle and did not benefit from
 6   Defendants' misconduct.
 7            77.    Defendants knowingly accepted the unjust benefits and their fraudulent
 8 conduct.
 9            78.    As a result of Defendants' misconduct, the amount of their unjust
10 enrichment should be disgorged and returned to Plaintiff, in an amount to be proven

11   at trial.
12                               FOURTH CAUSE OF ACTION
                         Violations of the Consumer Legal Remedies Act
13
                                 (Cal. Civ. Code §§ 1750, et seq.)
14                                   (Against All Defendants)
15            79.    Plaintiff incorporates by reference each preceding paragraph as though
16 fully set forth herein.

17            80.    The California Consumer Legal Remedies Act ("CLRA") prohibits
18 "unfair or deceptive acts or practices undertaken by any person in a transaction

19 intended to result or which results in the sale or lease of goods or services to any

20   consumer[.]" Cal. Civ. Code§ 1780(a). Defendants have engaged in unfair or
21   deceptive acts or practices that violated the CLRA, as described above and below
22   by, at a minimum, representing that the Vehicle has characteristics, uses, benefits,
23   and qualities which it does not have (id. § 1770(5)); representing that the Vehicle is
24   of a particular standard, quality, and grade when it is not (id. § 1770(7)); advertising
25   the Vehicle with the intent not to sell it as advertised (id. § 1770(9)); and
26 repres~nting that the subject of a transaction involving the Vehicle has been supplied
27   in accordance with a previous representation when it has not (id. § 1770(16)).
28             81.   In the course of their business, Defendants concealed and suppressed
     {2970634.1}                                  20
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 23 of 38




 1 material facts concerning the Vehicle. Defendants accomplished this by installing

 2 the defeat device software in the Vehicle that caused the vehicle to operate in a low

 3 emission test mode only during emissions testing. During normal operations, the

 4 Vehicle would emit grossly larger quantities of noxious contaminants, sometimes

 5   nine times over applicable standards. The result was what Defendants intended, the
 6 Vehicle passed emissions testing by way of deliberately induced false readings.

 7 Plaintiff had no way of discerning that Defendants representations were false and

 8 misleading because Defendants' defeat device software was extremely sophisticated

 9 technology and could not be discerned by regulators, much less consumers. Plaintiff

10   did not, and could not, unravel Defendants' scheme on her own. In fact, it took
11 years before the engineering community-specifically a research team at West

12   Virginia University's Center for Alternative Fuels, Engines & Emissions-detected
13   the discrepancy of the emissions spewed from the Vehicle, using sophisticated,
14 expensive equipment and applying decades of combined experience.

15             82.    Defendants engaged in misleading, false, unfair or deceptive acts or
16 practices that violated the CLRA by installing, failing to disclose and actively

17 concealing the illegal defeat device and the true cleanliness and performance of the

18 "clean" diesel engine system, by marketing their vehicles as legal, reliable,

19 environmentally clean, efficient, and of high quality, and by representing themselves

20 as reputable manufacturers that valued environmental cleanliness and efficiency,

21   and that stood behind their vehicles after they were sold.
22             83 .   The CAA and EPA regulations require that automobiles limit their
23   emissions output to specified levels. These laws are intended for the protection of
24 public health and welfare. "Defeat devices" like those in the Vehicle are defined

25   and prohibited by the CAA and its implementing regulations. See 42 U.S.C.
26 § 755(a)(3)(B); 40 CFR § 86.1809. By installing an illegal "defeat device" in the

27 Vehicle and by making that vehicle available for purchase, Defendants violated

28   federal law and therefore engaged in conduct that violates the CLRA.

     {2970634.1}                                   21
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 24 of 38




 1                  84.   Defendants knew the true nature of their "clean" diesel engine system
 2   for at least six years, but concealed all of that information until November 2015.
 3 Defendants were also aware that they valued profits over environmental cleanliness,
 4 efficiency, and compliance with the law, and that they were manufacturing,

 5 distributing and selling vehicles throughout the United States that did not comply

 6 with EPA regulations. Defendants concealed this information as well.
 7              85.       Defendants intentionally and knowingly misrepresented material facts
 8 regarding the Vehicle with intent to mislead Plaintiff.

 9              86.       Defendants knew or should have known that their conduct violated the
10 CLRA.

11              8 7.      Defendants owed Plaintiff a duty to disclose the illegality and public
12 health and safety risks of the Vehicle because they possessed exclusive knowledge
13   that they were manufacturing, selling, and distributing a vehicle that did not comply
14 with EPA regulations, intentionally concealed the foregoing from state and federal

15 regulators and Plaintiff, and made incomplete representations about the

16 environmental cleanliness and efficiency of the Vehicle generally, and the use of the

17 defeat device in particular, while purposefully withholding material facts from

18 Plaintiff that contradicted these representations.

19              88.       As a result of Defendants' conduct as discussed herein, and the bad
20   publicity that it has generated, the Vehicle is now worth significantly less than it
21 otherwise would be worth.

22              89.       Defendants' fraudulent use of the "defeat device" and its concealment
23   of the true characteristics of the "clean" diesel engine system were material to
24 Plaintiff. A vehicle made by a reputable manufacturer of safe vehicles is safer and

25 worth more than an otherwise comparable vehicle made by a disreputable

26   manufacturer of unsafe vehicles that conceals defects rather than promptly
27   remedying them.
28             90.        Defendants' unfair and deceptive acts or practices were likely to and

     {2970634. l}                                      22
                                                   COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 25 of 38




 1   did in fact deceive regulators and reasonable consumers, including Plaintiff, about
 2   the true environmental cleanliness and efficiency of Audi-branded vehicles, the
 3 quality of the Audi brand, and the true value of the Vehicle.
 4             91.   Plaintiff suffered diminished value of her vehicle, as well as lost or
 5 diminished use.
 6             92.   As a direct and proximate result of Defendants' violations of the
 7   CLRA, Plaintiff has suffered injury in fact and/or actual damage.
 8             93.   Under Cal. Civ. Code§ 1780(a), Plaintiff seeks monetary relief against
 9   Defendants measured as the diminution of the value of her Vehicle caused by
10   Defendants' violations of the CLRA as alleged herein.
11             94.   Plaintiff also seeks punitive damages against Defendants because they
12   carried out reprehensible conduct with willful and conscious disregard of the rights
13 and safety of others, subjecting Plaintiff to potential cruel and unjust hardship as a
14 result. Defendants intentionally and willfully deceived Plaintiff on life-or-death

15 matters, and concealed material facts that only Defendants knew. Defendants'
16 unlawful conduct constitutes malice, oppression, and fraud warranting punitive

17 damages under Cal. Civ. Code§ 3294.
18             95.   Plaintiff further seeks restitution, punitive damages, costs of court, and
19 attorneys' fees under Cal. Civ. Code§ 1780(e), and any other just and proper relief

20   available.
21            96.    Plaintiff sent a letter complying with Cal. Civ. Code § 1780(b).
22                                FIFTH CAUSE OF ACTION
23
                            Violations of the Unfair Competition Law
                            (Cal. Bus. & Prof. Code§§ 17200, et seq.)
24                                  (Against All Defendants)
25             97.   Plaintiff incorporates by reference each preceding paragraph as though
26
     fully set forth herein.
27
              98.    California Business and Professions Code section 17200 (the "UCL")
28
     prohibits any "unlawful, unfair, or fraudulent business act or practices." Defendants
     {2970634.1}                                   23
                                               COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 26 of 38




 1 have engaged in unlawful, fraudulent, and unfair business acts and practices in

 2 violation of the UCL.
 3             99.   Defendants' conduct, as described herein, was and is in violation of the
 4 UCL. Defendants' conduct violates the UCL in at least the following ways:

 5                   a.    by knowingly and intentionally concealing from Plaintiff that the
                           Vehicle suffers from a design defect while obtaining money from
 6
                           Plaintiff;
 7
                     b.    by marketing the Vehicle as possessing functional and defect-
 8                         free, EPA-complaint "clean" diesel engine systems;
 9                   c.    by purposefully installing an illegal "defeat device" in the
10                         Vehicle to fraudulently obtain EPA certification and cause the
                           Vehicle to pass emissions tests when in truth and fact id did not
11                         pass such tests;
12                   d.    by violating federal laws, including, but not limited to: (i) the
13                         Clean Air Act, 42 U.S.C. §§ 7401-7671 and its implementing
                           regulations; and (ii) the Federal Trade Commission Act, 15
14                         U.S.C. § 45(a); and
15                   e.    by violating other California laws, including, but not limited to:
16                         (i) California Business and Professions Code sections 17500 and
                           17580.5; (ii) California Consumer Legal Remedies Act sections
17                         1770(5), (7), (9), (16); (iii) California Code of Regulations Title
                           13, sections 1903, 1961, 1965, 1968.2, and 2037; and (iv)
18
                           California laws governing vehicle emissions and emission testing
19                         requirements such as California Health and Safety Code sections
                           43016, 43151, 43152, 43153, 43211, and 43212.
20

21             100. Defendants' misrepresentations and omissions alleged herein caused
22 Plaintiff to make her purchase of the Vehicle. Absent those misrepresentations and

23 omissions, Plaintiff would not have purchased the Vehicle, would not have

24 purchased the Vehicle at the price she paid, and/or would have purchased a less

25 expensive alternative vehicle that did not contain "clean" diesel engine systems that

26 failed to comply with EPA and California emissions standards.
27             101. Therefore, Plaintiff has suffered injury in fact including lost money or
28   property as a result of Defendants' misrepresentations and omissions.

     {2970634.1}                                   24
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 27 of 38




 1             102. Plaintiff requests that this Court enter such orders or judgments as may
 2   be necessary to restore to Plaintiff any money Defendants acquired by unfair
 3 competition, including restitution and/or restitutionary disgorgement, as provided by

 4   UCL sections 17203 and 3345; and for such other relief set forth below.
 5                                 SIXTH CAUSE OF ACTION
                              Violations of the False Advertising Law
 6
                             (Cal. Bus. & Prof. Code §§ 17500, et seq.)
 7                                    (Against All Defendants)
 8             103. Plaintiff incorporates by reference each preceding paragraph as though
 9 fully set forth herein.
10             104. California Business and Professions Code section 17500 (the "F AL")
11 provides: "It is unlawful for any ... corporation ... with intent directly or indirectly
12 to dispose of real or personal property ... to induce the public to enter into any

13 obligation relating thereto, to make or disseminate or cause to be made or
14 disseminated before the public in this state, or to make or disseminate or cause to be

15 made or disseminated from this state before the public in any state, in any
16 newspaper or other publication, or any advertising device, ... , or in any other

17 manner or means whatever, including over the Internet, any statement ... which is

18 untrue or misleading, and which is known, or which by the exercise of reasonable

19 care should be known, to be untrue or misleading .... "
20             105. Defendants caused to be made of disseminated through California and
21 the United States, through advertising, marketing and other publications, statements

22   that were untrue or misleading, and which were known, or which by the exercise of
23   reasonable care should have been known to Defendants, to be untrue and misleading
24   to consumers, including Plaintiff.
25             106. Defendants have violated the FAL because the misrepresentations and
26   omissions regarding the safety, reliability, and functionality of the Vehicle as set
27 forth in this Complaint were material and likely to deceive as reasonable consumer.

28             107. As a direct and proximate result of Defendants' misleading and false

     {2970634.1}                                  25
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 28 of 38




 1 advertising, Plaintiff has suffered injury in fact and have lost money or property. In

 2   purchasing the Vehicle, Plaintiff relied on the misrepresentations and/or omissions
 3 of Defendants with respect to the safety, performance and reliability of the Vehicle.
 4   Defendants' representations turned out not to be true because the Vehicle was
 5 distributed with fault and defective "clean" diesel engine systems, rendering certain

 6 safety and emissions functions inoperative. Had Plaintiff know this, she would not

 7 have purchased the Vehicle and/or paid as much for it. Accordingly, Plaintiff

 8 overpaid for her Vehicle and did not receive the benefit of her bargain.
 9             108. Plaintiff request that this Court enter such orders to restore to Plaintiff
10 any money Defendants acquired by unfair competition, including restitution and/or

11   restitutionary disgorgement, and for such other relief set forth below.
12                               SEVENTH CAUSE OF ACTION
13
                                   Breach of Express Warranty
                                     (Cal. Com. Code§ 2313)
14                                  (Against All Defendants)
15             109. Plaintiff incorporates by reference each preceding paragraph as though
16 fully set forth herein.

17             110. Defendants are and were at all relevant times "merchants" with respect
18 to motor vehicles under Cal. Com. Code § 2104( 1), and "sellers" of motor vehicles

19 under § 2103(1 )( d).
20             111. The Vehicle is and was at all relevant times "goods" within the
21   meaning of Cal. Com. Code § 2105(1 ).
22             112. In connection with the purchase of its new vehicles, Defendants
23   provide an express New Vehicle Limited Warranty ("NVL W") for a period of four
24   years or 50,000 miles, whichever occurs first. This NVLW exists to cover "any
25   repair or replacement to correct a defect in manufacturer's material or
26 workmanship."
27             113. The Clean Air Act requires manufacturers of light-duty vehicles to
28   provide two federal emission control warranties: a "Performance Warranty" and a

     {2970634.1}                                    26
                                               COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 29 of 38




 1   "Design and Defect Warranty".
 2             114. The EPA requires vehicle manufacturers to provide a Performance
 3 Warranty with respect to the vehicle's emission systems. Thus, Defendants also
 4   provide an express warranty for their vehicles through a Federal Emissions
 5 Performance Warranty. The Performance Warranty required by the EPA applies to

 6 repairs that are required during the first two years of 24,000 miles, whichever occurs

 7 first, when a vehicle fails an emissions test. Under this warranty, certain major

 8   emission control components are covered for the first eight years or 80,000 miles,
 9 whichever occurs first. These major emission control components subject to the

10   longer warranty include the catalytic converters, the electronic emission control unit,
11   and the onboard emission diagnostic device or computer.
12             115. The EPA requires vehicle manufacturers to issue Defect Warranties
13 with respect to their vehicles' emission systems. Thus, the Defendants also provide

14   an express warranty for their vehicles through a Federal Emission Control System
15 Defect Warranty. The Design and Defect Warranty required by the EPA covers

16 repair of emission control or emission related parts which fail to function or function

17 improperly because of a defect in materials or workmanship. This warranty

18 provides protection for two years or 24,000 miles, whichever occurs first, or, for, the

19 major emission control components, for eight years or 80,000 miles, whichever

20   occurs first.
21             116. As manufacturers of light-duty vehicles, Defendants were required to
22 provide these warranties to purchasers of their "clean" diesel vehicles.

23             11 7. Defendants' warranties formed the basis of the bargain that was
24   reached when Plaintiff purchased the Vehicle equipped with the non-EPA compliant
25   "clean" diesel engine and emissions systems.
26             118. Plaintiff experienced defects within the warranty period. Despite the
27 existence of warranties, Defendants failed to inform Plaintiff that the Vehicle was
28   intentionally designed and manufactured to be out of compliance with applicable

     {2970634.1}                                 27
                                             COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 30 of 38




 1 state and federal emissions laws, and failed to fix the defective emission

 2   components free of charge.
 3             119. Defendants breached the express warranty promising to repair and
 4   correct a manufacturing defect or materials or workmanship of any parts they
 5   supplied. Defendants have not repaired or adjusted, and have been unable to repair
 6   or adjust, the Vehicle's materials and workmanship defects.
 7             120. The limited warranty promising to repair and/or correct a
 8 manufacturing defect fails in its essential purpose because the contractual remedy is

 9 insufficient to make Plaintiff whole because Defendants have failed and/or have

10   refused to adequately provide the promised remedies within a reasonable time.
11 Accordingly, recovery by Plaintiff is not restricted to the limited warranty promising

12 to repair and/or correct a manufacturing defect, and Plaintiff seeks all remedies as

13 allowed by law.
14             121. At the time Defendants warranted and sold the Vehicle, they knew that
15 the Vehicle was inherently defective and did not conform to their warranties.

16 Defendants also wrongfully and fraudulently concealed material facts regarding the

17 Vehicle. Plaintiff was therefore induced to purchase the Vehicle under false and/or

18 fraudulent pretenses.
19             122. Many of the injuries flowing from the Vehicle cannot be resolved
20   through the limited remedy of "replacement or adjustments," as many incidental and
21   consequential damages have already been suffered because of Defendants'
22   fraudulent conduct as alleged herein, and because of their failure and/or continued
23   failure to provide such limited remedy within a reasonable time, and any limitation
24   on Plaintiffs remedies would be insufficient to make her whole.
25             123. Because Defendants' breach of warranty, Plaintiff asserts, as additional
26 and/or alternative remedies, the revocation of acceptance of the goods and the return

27   to Plaintiff of the purchase price of the Vehicle currently owned, and for such other
28   incidental and consequential damages as allowed.

     {2970634.1}                                  28
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 31 of 38




 1             124. Defendants were provided notice of these issues by numerous
 2   complaints filed against them, including the instant Complaint, within a reasonable
 3 amount of time after Defendants publicly admitted to using a defeat device in the

 4   Vehicle to evade clean air standards.
 5             125. As a result of Defendants' breach of their express warranties, Plaintiff
 6 has been damaged in an amount to be proven at trial.
 7                             EIGHTH CAUSE OF ACTION
                        Breach Of Implied Warranty of Merchantability
 8
                                   (Cal. Com. Code§ 2314)
 9                                 (Against All Defendants)
10             126. Plaintiff incorporates by reference each preceding paragraph as though
11   fully set forth herein.
12             127. Defendants are and were at all relevant times "merchants" with respect
13   to motor vehicles under Cal. Com. Code §§ 2104( 1), and "sellers" of motor vehicles
14   under§ 2103(l)(d).
15             128. The Vehicle is and was and all relevant times "goods" within the
16   meaning of Cal. Com. Code§ 2105(1).
17             129. A warranty that the Vehicle was in merchantable condition and fit for
18   the ordinary purpose for which vehicles are used is implied by law pursuant to Cal.
19   Com. Code§ 2314.
20             130. The Vehicle, when sold and at all times thereafter, was not in
21   merchantable condition and is not fit for the ordinary purpose for which vehicles are
22   used. Specifically, the Vehicle is inherently defective in that it does not comply
23   with federal and state emissions standards, rendering certain emissions functions
24   inoperative, and the "clean" diesel engine system was not adequately designed,
25   manufactured, and tested.
26             131. Defendants were provided notice of these issues by the investigations
27 of the EPA and individual state regulators, numerous complaints filed against them

28   including the instant Complaint, and by numerous individual letters and other

     {2970634.1}                                  29
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 32 of 38




 1 communications sent by Plaintiff and others within a reasonable amount of time

 2 after the allegations of the Vehicle defects became public.

 3             132. As a direct and proximate result of the Defendants' breach of the
 4 implied warranty of merchantability, Plaintiff has been damaged in an amount to be

 5   proven at trial.
 6                           NINTH CAUSE OF ACTION
       Violations Of Song-Beverly Consumer Warranty Act For Breach of Express
 7
                                      Warranties
 8                       (Cal. Civ. Code§§ 1791.2 & 1793.2(d))
 9
                                (Against All Defendants)

1o             13 3. Plaintiff incorporates by reference each preceding paragraph as though
11 fully set forth herein.
12             134. The Vehicle is a "consumer good" within the meaning of Cal. Civ.
13   Code 1791(a).
14             135. Plaintiff who purchased the Vehicle in California is a "buyer" within
15 the meaning of Cal. Civ. Code§ 179l(b).

16             136. Defendants are "manufacturer[s]" of the Vehicle within the meaning of
17 Cal. Civ. Code§ 17910).

18             13 7. Plaintiff purchased a new motor vehicle manufactured by Defendants.
19             138. Defendants made express warranties to Plaintiff within the meaning of
20   Cal. Civ. Code §§ 1791.2 and 1793 .2, as described above.
21             139. In connection with the purchase of its new vehicles, Defendants
22 provide an express NVLW for a period of three years or 36,000 miles, whichever

23   occurs first. This NVL W exists to cover "any repair to correct a manufactures
24 defect in materials or workmanship."

25             140. The Clean Air Act requires manufacturers of light-duty vehicles to
26 provide two federal emission control warranties: a "Performance Warranty" and a

27   "Design and Defect Warranty".
28             141. The EPA requires vehicle manufacturers to provide a Performance

     {2970634.1}                                 30
                                             COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 33 of 38




 1 Warranty with respect to the vehicle's emission systems. Thus, Defendants also

 2 provide an express warranty for their vehicles through a Federal Emissions

 3 Performance Warranty. The Performance Warranty required by the EPA applies to

 4 repairs that are required during the first two years of 24,000 miles, whichever occurs

 5 first, when a vehicle fails an emissions test. Under this warranty, certain major

 6   emission control components are covered for the first eight years or 80,000 miles,
 7 whichever occurs first. These major emission control components subject to the

 8 longer warranty include the catalytic converters, the electronic emission control unit,

 9 and the onboard emission diagnostic device or computer.

10             142. The EPA requires vehicle manufacturers to issue Defect Warranties
11 with respect to their vehicles' emission systems. Thus, the Defendants also provide

12 an express warranty for their vehicles through a Federal Emission Control System

13   Defect Warranty. The Design and Defect Warranty required by the EPA covers
14 repair of emission control or emission related parts which fail to function or function

15 improperly because of a defect in materials or workmanship. This warranty

16 provides protection for two years or 24,000 miles, whichever occurs first, or, for, the

17 major emission control components, for eight years or 80,000 miles, whichever

18 occurs first.

19             143. As manufacturers of light-duty vehicles, Defendants were required to
20   provide these warranties to purchasers of their "clean" diesel vehicles.
21             144. Defendants' warranties formed the basis of the bargain that was
22 reached when Plaintiff purchased the Vehicle equipped with the non-EPA compliant

23 "clean" diesel engine system from Defendants.

24             145. Plaintiff experienced defects within the warranty period. Despite the
25 existence of warranties, Defendants failed to inform Plaintiff that the Vehicle was

26   intentionally designed and manufactured to be out of compliance with applicable
27   state and federal emissions laws, and ailed to fix the defective emission components
28   free of charge.

     {2970634.1}                                 31
                                             COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 34 of 38




 1             146. Plaintiff gave Defendants or their authorized repair facilities
 2 opportunities to fix the defects. Defendants did not promptly replace or buy back

 3 the Vehicle of Plaintiff.
 4             14 7. As a result of Defendants' breach of their express warranties, Plaintiff
 5   received goods whose dangerous condition substantially impairs its value to
 6 Plaintiff. Plaintiff has been damaged as a result of the diminished value of

 7 Defendants' product, the product's malfunctioning, and the nonuse of her Vehicle.

 8             148. Pursuant to Cal. Civ. Code§§ 1793.2 and 1794, Plaintiff is entitled to
 9 damages and other legal and equitable relief, including, at her election, the purchase

10   price of her Vehicle, or the overpayment or diminution in value of her Vehicle.
11             149. Pursuant to Cal. Civ. Code § 1794, Plaintiff is entitled to costs and
12 attorneys' fees.
13                          TENTH CAUSE OF ACTION
14
       Violations Of Song-Beverly Consumer Warranty Act For Breach of Implied
                             Warranty of Merchantability
15                         (Cal Civ. Code§§ 1791.1 & 1792)
16
                               (Against All Defendants)

17             150. Plaintiff incorporates by reference each preceding paragraph as though
18 fully set forth herein.
19             151. The Vehicle is a "consumer good" within the meaning of Cal. Civ.
20   Code 1791(a).
21             152. Plaintiff who purchased the Vehicle in California is a "buyer" within
22 the meaning of Cal. Civ. Code§ 1791(b).

23             153. Defendants are "manufacturer[s]" of the Vehicle within the meaning of
24   Cal. Civ. Code§ 1791Q).
25             154. Defendants impliedly warranted to Plaintiff that their Vehicle was
26   "merchantable" within the meaning of Cal. Civ. Code §§ 1791.1 (a) and 1792,
27 however, the Vehicle does not have the quality that a buyer would reasonably

28   expect.

     {2970634.1}                                   32
                                              COMPLAINT
         Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 35 of 38




 1              155. Cal. Civ. Code§ 1791. l(a) states:
 2                    "Implied warrant of merchantability" or "implied warranty that goods
 3                    are merchantable" means that the consumer goods meet each of the
 4                    following: (1) Pass without objection in the trade under the contract
 5                    description (2) Are fit for the ordinary purposes for which such goods
 6                    are used (3) Are adequately contained, packaged, and labeled (4)
 7                    Conform to the promises or affirmation of fact made on the container
 8                    or label.
 9              156. The Vehicle would not pass without objection in the automotive trade
10   because of the defects in the Vehicle's "clean" diesel engine system. Specifically,
11 the Vehicle does not comply with federal and state emissions standards, rendering

12 certain safety and emissions functions inoperative. Further, the "clean" diesel

13   engine system was not adequately designed, manufactured, and tested.
14             157. Because of the defects in the Vehicle's "clean" diesel engine system, it
15 is not in merchantable condition and, thus, not fit for ordinary purposes.
16              158. The Vehicle is not adequately labeled because the labeling fails to
17 disclose the defects in the Vehicle's "clean" diesel engine system.

18              159. Defendants breached the implied warranty of merchantability by
19 manufacturing and selling the Vehicle containing defects associated with the "clean"

20   diesel engine system. Furthermore, these defects have caused Plaintiff to not
21   receive the benefit of her bargain and have caused the Vehicle to depreciate in
22   value.
23              160. As a direct and proximate result of the Defendants' breach of the
24   implied warranty of merchantability, Plaintiff received goods whose defective
25 condition substantially impairs its value to Plaintiff. Plaintiff has been damaged as a

26 result of the diminished value of Defendant's product, the product's malfunctioning,

27 and the nonuse of her Vehicle.

28              161. Plaintiff is entitled to damages and other legal and equitable relief,

     {2970634. 1)                                   33
                                                COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 36 of 38




 1 including, at her election, the purchase price of the Vehicle, or the overpayment or

 2   diminution in value of her Vehicle. Cal. Civ. Code§§ 1791.l(d) and 1794.
 3             162. Plaintiff is entitled to costs and attorneys' fees. Cal. Civ. Code§ 1794.
 4                           ELEVENTH CAUSE OF ACTION
                      Breach Of Express California Emissions Warranties
 5
                              (Cal Civ. Code§§ 1793.2, et seq.)
 6                                (Against All Defendants)
 7             163. Plaintiff incorporates by reference each preceding paragraph as though
 8
     fully set forth herein.
 9             164. The Vehicle is covered by express California Emissions Warranties as
10 a matter of law. See Cal. Health & Safety Code§ 43205; Cal. Code Regs. tit. 13,

11
     § 2037.
12             165. The express California Emissions Warranties provide "that the vehicle
13 or engine is ... [d]esigned, built, and equipped so as to confirm with all applicable

14 regulations adopted by the Air Resources Board." Cal. Code Regs. tit. 13,

15 § 2037(b)(l). This provision applies without any time or mileage limitation. See id.

16             166. The California Emissions Warranties also warrant Plaintiff against any
17 performance failure of the emissions control system for three years or 50,000 miles,

18 whichever occurs first, and against any defect in any emission-related part for seven

19 years or 70,000 miles, whichever occurs first. Cal. Health & Safety Code
20   §§ 43205(a)(2), (4); Cal. Code Regs. tit. 13, §§ 2037(b)(2), (3).
21             167. California law imposes express duties on "[e]very manufacturer of
22   consumer goods sold in this state and for which the manufacturer has made an
23   express warranty." Cal. Civ. Code§ 1793.2(a). Among those duties, "[i]fthe
24   manufacturer or its representative in this state is unable to service or repair a new
25
     motor vehicle ... to conform to the applicable express warranties after a reasonable
26
     number of attempts, the manufacturer shall either promptly replace the new motor
27   vehicle ... or promptly make restitution to the buyer" at the vehicle owner's option.
28
     Id. § 1793.2(d)(2).
     {2970634.1}                                  34
                                              COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 37 of 38




 1             168. Plaintiff is excused from the requirement to "deliver nonconforming
 2 goods to the manufacturer's service and repair facility within this state" because

 3 Defendants are refusing to accept them and delivery of the Vehicle "cannot
 4 reasonably be accomplished." Cal. Civ. Code§ 1793.2(c).

 5             169. This Complaint is written notice of nonconformity to Defendants and
 6 "shall constitute return of the goods." Cal. Civ. Code§ l 792.2(c).

 7             170. In addition to all other damages and remedies, Plaintiff is entitled to
 8 "recover a civil penalty of up to two times the amount of damages" for the
 9 aforementioned violation. Cal. Civ. Code§ 1794(e)(l). Defendants' existing

10 "qualified third-party dispute resolution process" does not relieve them from the

11 civil penalty imposed because Defendants are not offering the process to Plaintiff

12 for resolution of these California Emissions Warranties issues and the process is not

13 "substantially" compliant. See id. §§ 1794(e)(2) and 1793.22(d), 16 C.F.R. § 702.2.
14                                    PRAYER FOR RELIEF
15             WHEREFORE, Plaintiff prays for judgment against Defendants and each of
16 them as follows:

17            A.     Costs, restitution, compensatory damages for economic loss and out-of-
18 pocket costs, punitive damages and exemplary damages under applicable law; and

19 disgorgement, in an amount to be determined at trial;

20            B.     Rescission of the Vehicle purchase, including reimbursement and/or
21 compensation for the full purchase price of the Vehicle, including taxes, licenses

22 and other fees;

23            C.     Any applicable statutory and civil penalties;
24            D.     An order requiring Defendants to pay both pre- and post-judgment
25 interest on any amounts awarded;

26            E.     For attorneys' fees and costs of suit, as allowed by law;
27            F.     Leave to amend this Complaint to conform to the evidence produced at
28   trial; and

     {2970634.1}                                   35
                                               COMPLAINT
        Case 3:19-cv-05326-CRB Document 1 Filed 06/27/19 Page 38 of 38




 1            G.    For such other and further relief as the Court may deem proper.
2

 3                               DEMAND FOR JURY TRIAL
 4            Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
 5   jury of any and all issues in this action so triable of right.
 6

 7 DATED: June 26, 2019
 8
 9
10                                          By:         Isl Daniel Weiss
                                                  Daniel Weiss
11
                                                  Attorneys for Plaintiff
12                                                ILENE S. RESNICK WEISS
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {2970634.1}                                  36
                                              COMPLAINT
